                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

KEITH TAYLOR BROOKS,                              )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )           No. 1:18-CV-152 NCC
                                                  )
A. SURFACE,                                       )
                                                  )
                Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court for review pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure. Review of the record indicates that defendant A. Surface has not been served

with process.

       Plaintiff commenced this action in this Court on June 19, 2018, and filed an Amended

Complaint on August 6, 2018. In both, plaintiff named A. Surface as a defendant. On January

29, 2019, the Court directed the Clerk to serve process on the complaint. The Clerk attempted to

serve process upon A. Surface; however, Captain Mulcahy at Cape Girardeau County Jail

declined to accept service of process as to A. Surface on February 6, 2019 because defendant

Surface is no longer employed there. Captain Mulcahy indicated that defendant’s location is

currently unknown.

       Rule 4(m) of the Federal Rules of Civil Procedure provides:

        If a defendant is not served within 90 days after the complaint is filed, the court --
       on motion or on its own after notice to the plaintiff -- must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.
       In the case at bar, it has been more than 90 days since plaintiff filed his amended

complaint naming A. Surface as a defendant, and the Court has attempted service on defendant
without success. Additionally, the Court has been unable to ascertain defendant Surface’s current

known address.

       As noted above, Rule 4(m) of the Federal Rules of Civil Procedure provides that the

Court, after notice to a plaintiff, shall dismiss an action against any defendant upon whom

service has not been timely made. In light of plaintiff’s status as a pro se and in forma pauperis

litigant, he will be given the opportunity to provide the Court with adequate information such

that A. Surface may be timely served under Rule 4(m). Plaintiff’s response to the Court is due

no later than thirty (30) days from the date of this Order.

       Accordingly,

       IT IS HEREBY ORDERED that, no later than thirty (30) days from the date of this

Order, plaintiff shall provide the Court with adequate information such that A. Surface may be

served with process.

       IT IS FURTHER ORDERED that, in the absence of good cause shown, plaintiff’s

failure to timely respond to this Order shall result in the dismissal of this action, without

prejudice, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

       Dated this 20th day of March, 2019.


                                                         /s/ Noelle C. Collins
                                                      ____________________________________
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
